Citation Nr: 1425398	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a hearing in August 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In May 2011, the Board reopened the Veteran's claim of service connection for a left knee disability and remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a left knee disability due to any incident of his active duty service or due to a service-connected right knee disability. 


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred or aggravated in service; may not be presumed to have been incurred or aggravated in service; and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, an April 2008 letter satisfied the duty to notify provisions with regard to a direct service connection claim.  A December 2009 letter provided notice regarding a secondary service connection claim, and his claim was then readjudicated in the April 2010 Statement of the Case (SOC).  The Veteran's service treatment records, and indicated private medical records have been obtained.  VA examinations and opinions adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The transcript of the Veteran's August 2010 hearing reflects that the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claim, such as asking whether the Veteran had submitted all of his private medical records.  Further, his case was remanded for additional development, providing him with additional time to submit evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

There was substantial compliance with the Board's May 2011 remand directives because an adequate opinion regarding the aggravation portion of a secondary service connection was obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Entitlement to Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Regarding secondary service connection, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a preliminary matter, the Board notes that the nexus requirement of a direct service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Although a March 1967 STR for bilateral knee pain listed the impression as "? Arthritis," this condition was not diagnosed.  Further, x-rays taken in July 1968 and November 1997 were normal.  Presumptive service connection is not warranted because the Veteran was not diagnosed with arthritis within one year of his separation from service in June 1968.  

The Veteran was diagnosed with degenerative joint disease (DJD) of the left knee in August 2006, satisfying the first element of both a direct and secondary service connection claim.  Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512.  

With regard to his direct service connection claim, the Veteran's STRs show that he complained of bilateral knee pain in March 1967 and April 1967.  The second element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  However, the nexus element is not satisfied for the reasons discussed below.  

The Veteran underwent a VA examination in July 1968.  He reported that he injured his left knee after he fell in service.  An x-ray showed no bone or joint abnormality in his left knee.  He was diagnosed with an internal derangement of the right knee and was not diagnosed with a left knee disability.  

The Veteran underwent a second VA examination in January 2009.  He reported hurting his knees during a fall in service.  The examiner diagnosed DJD of the left knee.  He concluded that it was not related to service because the STRs did not document a left knee injury during active duty.  Further, the examiner noted that "...the Veteran was seen numerous times for right knee during service without mention of left knee problems..." and that the report of bilateral knee pain did not include any history of an injury.  Lastly, the examiner noted that the medical board report did not did not mention any concerns by the Veteran with regard to his left knee.  He concluded that "...the current DJD is to some degree less than that of the right and is most consistent with overuse in his occupation as a plumber for 38+ years."  The January 2009 VA examiner's opinion provides probative weight against the Veteran's claim.  

The Board notes that the VA examiner concluded that the medical board report did not mention a left knee problem.  The Veteran's STRs show that on March 6, 1968, he was diagnosed with a right knee internal derangement and was declared unfit for duty.  On March 18, 1968, he was admitted to a hospital for a right knee internal derangement.  In the report, authored by Dr. Heaton, it was noted that the Veteran's right knee was injured when he fell down a flight of stairs.  Dr. Heaton noted that "[e]xamination of the right knee revealed laxity of the anterior cruciate ligament, a positive McMurray sign, tenderness over the medial joint line and painful retropatellar crepitus (emphasis added)."  He further stated that "[x]rays of the right knee were within normal limits (emphasis added)."  However, Dr. Heaton concluded that "...the patient has an unstable left knee with a probable tear of the medial meniscus (emphasis added)."  This is clearly a typographical error made by Dr. Heaton, because the report notes that the right knee was examined and x-rayed.  There was no mention of an examination or x-ray for the left knee.  Further, another March 18, 1968 report notes that the Veteran's primary diagnosis was an internal derangement of the right knee, and no other diagnoses were provided.  It is noteworthy that Dr. Heaton signed the second report as well as the first.  The Veteran's STRs do not document a left knee meniscus tear.  It is noteworthy that in October 1967, instability of the right knee was noted.  The January 2009 VA examiner's finding that the STRs did not document a left knee injury is an acknowledgement of Dr. Heaton's error in the March 1968 examination report, and therefore the January 2009 opinion is based upon the correct facts.  

The Veteran's private medical records show that in November 1997, he reported to Dr. K. G. that he had  intermittent problems with both knees "for a long time."  Dr. K. G. noted that the Veteran worked as a plumber and did a lot of squatting and kneeling, and that he had "multiple episodes over the years where he has tripped and twisted his knees."  The Veteran reported that he took ibuprofen but had "not had any other work up or evaluation to this point."  He was diagnosed with left knee pre-patellar bursitis and his x-ray was unremarkable.  

In August 2006, the Veteran reported to Dr. S. M. that he had knee pain, right greater than left, since the mid-1970s.  He reported that he slipped and fell on active duty when he was pushing a drill.  Since that time, he reported having "on and off" knee problems.  Dr. S. M. noted that the Veteran had thickened and calloused skin over the anterior aspects of both knees.  An x-ray showed bilateral DJD, milder in the left knee.  In September 2006, Dr. S. M. noted left knee DJD with a possible meniscal tear.  An October 2006 MRI showed a vertical tear through the posterior horn of the left medical meniscus and another subtle tear also likely.  He also had a small joint effusion with a posterior joint extension.  In September 2008, the Veteran was noted to have DJD in both knees.  

In April 2008, the Veteran stated that he hurt both knees in service when he fell off a ladder.  He alleged that it took approximately an hour for someone to help him to his feet.  At his August 2010 hearing, the Veteran testified that he did not have left knee problems in service until he fell.  He stated that it took three hours for someone to help him to his feet.  He asserted that he was seen by a medic who examined both knees, and that he was placed on light duty.  He testified that he was discharged because of both his knees.  The Veteran noted that he worked as a plumber for 40 years and that he had knee problems the entire time he worked.  He stated that he first sought treatment approximately 10 to 15 years prior to the hearing, but did not remember the name of the doctor who first treated him.  

The Veteran is competent to report his observable symptoms such as knee pain and that he fell while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his STRs, which clearly document his right knee internal derangement injury, do not document a left knee injury.  Instead they show complaints of knee pain with no objective findings.  The STRs provide evidence against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376 -77; see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether the left knee problem he had in service is the cause of his DJD that was first diagnosed in August 2006, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433 n.4.  Arthritis is an internal process that is confirmed by x-ray.  While the Board does not doubt the Veteran firmly believes his left knee DJD is associated with his fall in service, he is not competent to render a probative opinion with regard to medical diagnosis or etiology in this case.  Further, his assertions have been investigated by competent medical examination and found not supportable because the January 2009 VA examiner found that the Veteran's DJD was caused by his decades of work as a plumber.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The lay evidence is less probative than the findings of the January 2009 examiner.  

Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran asserted in August 2010 that he first sought treatment 10 to 15 years prior.  Although this fact alone is not the basis for the Board's denial of his claim, it is a factor that has been considered along with the other evidence of record.  

The Board finds that the preponderance of the evidence is against service connection for a left knee disability on a direct basis.  38 U.S.C.A. § 5107(b).   

With regard to his secondary service connection claim, the Veteran has a service-connected right knee disability, satisfying the second element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  He asserts that he puts more weight on his left knee as compensation for his service-connected right knee, and that this overcompensation caused his left knee disability.  For the reasons discussed below, the nexus element of a secondary service connection claim has not been satisfied.  

The Veteran underwent a VA examination in December 2009.  The examiner concluded that the Veteran's left knee DJD was not likely to have been caused by his service-connected right knee disability because it was more likely than not "due to civilian occupational endeavors and multiple episodes over the years where he has tripped and twisted his knees."  

In a June 2011 addendum opinion, the examiner who provided the December 2009 examination discussed whether the Veteran's service-connected right knee disability aggravated his left knee disability.  The examiner noted that although the Veteran had a left knee complaint in service, it appeared "...to have completely resolved prior to discharge...."  The Veteran did not seek treatment for 30 years, which the examiner found  "...further reinforces the opinion of temporary aggravation of the L[eft] knee which resolved prior to discharge."  The examiner noted that the Veteran reported in November 1997 that as a plumber, he did a lot of squatting and kneeling, and had multiple trips and falls.  The examiner noted that a normal x-ray in November 1997 "...suggests no long term disability or need for compensation by the L[eft] knee."  Further, he found that between 1997 and 2006, the Veteran developed a left knee meniscal tear, which "...suggest[ed] the occurrence of a traumatic L[eft] knee injury during the 1997-2006 time period."  Additionally, the Veteran was diagnosed with DJD of both knees in 2006.  The examiner explained that the "primarily modifiable risk factor to developing [osteoarthritis] is obesity and an occupation that requires prolonged bending of the knee."  The examiner found that the Veteran's DJD was consistent with age, occupation, and body habitus.  He concluded that for these reasons, the Veteran's DJD of the left knee was less likely as not to have been caused or aggravated by his service-connected right knee disability.  The December 2009 examination report and June 2011 supplemental opinion provide probative weight against the Veteran's claim.  

The Veteran's private medical records do not discuss whether there was a connection between the Veteran's right and left knee disabilities, and therefore do not provide probative evidence in favor of the Veteran's claim.  

At his August 2010 hearing, the Veteran testified that his right knee DJD is more severe than his left knee DJD, and as a result he puts more weight on his left knee.  He asserted that overcompensation for his right knee caused his left knee disability.  The Veteran is competent to report that he feels he puts more weight on his left knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the left knee problem was caused or aggravated by his service-connected right knee disability, falls outside the realm of common knowledge of a lay person because there are multiple risk factors for arthritis and the Veteran is not capable of determining which one is the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, a VA examiner investigated his assertion and found it not supportable.  The examiner noted that because the Veteran had a normal knee x-ray in November 1997, nearly 30 years after service, there was no suggestion that the Veteran would need to compensate for his right knee pain for many years.  The VA examiner provided several examples of causes for the Veteran's left knee disability, as noted above.  His opinion was accompanied by a well-reasoned rationale and a review of " Up-to-Date, Risk Factor for and Possible Causes of Osteoarthritis," from January 2010.  The Veteran's lay assertion that his perceived overcompensation for his right knee caused his left knee DJD it is less probative than the findings of the December 2009 and June 2011 VA examiner.  

The Board finds that the preponderance of the evidence is against secondary service connection for a left knee disability.  38 U.S.C.A. § 5107(b).   

In conclusion, since the preponderance of the evidence is against the both direct and secondary service connection, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


